       Case 1:20-cv-00119-SPW-TJC Document 38 Filed 02/26/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION


 RED LODGE ALES BREWING
 COMPANY,a Montana corporation,                   CV 20-1I9-BLG-SPW


           Plaintiff/Counter-Defendant,
                                                      ORDER
 vs.



 AXIOM LLC d/b/a LOCKHORN
 HARD CIDER, a Montana limited
 liability company,

          Defendant/Counter-Claimant.



       Upon the Stipulation of Dismissal with Prejudice(Doc. 37) between the

parties hereto, by and between their counsel of record,

       IT IS HEREBY ORDERED that all claims and counterclaims in the


above-entitled cause are dismissed with prejudice, with each party to bear their

own costs and attorney's fees.

       DATED this                of February, 2021.



                                        SUSAN P. WAITERS
                                        U.S. DISTRICT JUDGE
